                    Case 19-50272-KBO              Doc 53        Filed 12/02/20          Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

  IN RE:
                                                                            Chapter 11
  LCS WIND DOWN, LLC, et al.,
                                                                            Case No. 17-10124 (KBO)
        Post-Confirmation Debtors.                                          (Jointly Administered)
  UMB BANK, N.A., as Plan Trustee,

            Plaintiff,
  v.                                                                        Adv. Proc. No. 19-50272 (KBO)

  SUN CAPITAL PARTNERS V, L.P., et al.,

            Defendants.

                            MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
  of Leo B. Oppenheimer of Reid Collins & Tsai, LLP, to represent UMB Bank, N.A., in connection with the above-
  captioned bankruptcy cases, the above-captioned adversary proceeding and any related matters and proceedings.

   Dated: December 2, 2020                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                /s/ James E. O’Neill
                                                                James E. O’Neill (DE Bar No. 4042)
                                                                919 North Market Street, 17th Floor, P O Box 8705
                                                                Wilmington, DE 19899 (Courier 19801)
                                                                Tel: (302) 652-4100
                                                                Fax: (302) 652-4400
                                                                Email: joneill@pszjlaw.com

                                                                Counsel to the Plan Trustee

                         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 9010-1, I, certify that I am eligible for admission to this Court, and am admitted,
  practicing, and in good standing as a member of the bar of the State of Texas. I submit to the disciplinary jurisdiction
  of this Court for any alleged misconduct which occurs in the preparation or course of this action. I also certify that
  I am generally familiar with this Court’s Local Rules and with Standing Order for District Court Fund revised
  8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                               /s/ Leo B. Oppenheimer
       Dated: December 2, 2020                                 Leo B. Oppenheimer
       Dallas, Texas                                           REID COLLINS & TSAI LLP
                                                               1601 Elm Street, Suite 4200
                                                               Dallas, Texas 75201
                                                               Tel: (214) 420-8900
                                                               Fax: (214) 420-8909
                                                               Email: loppenheimer@reidcollins.com

                                           ORDER GRANTING MOTION

            IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




Dated: December 2nd, 2020                                         KAREN B. OWENS
Wilmington, Delaware                                              UNITED STATES BANKRUPTCY JUDGE
